Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Examiner agrees that Campara does show more than four bores and requires the number of bores to match the number of gears provided by the gearbox. However, Campara never stated exactly how many gears their gearbox can have and one of ordinary skill in the art can reduce the number of gears for the benefit of having a simplified transmission with reduced parts since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.   By doing so, Campara can decrease the number of bores and have exactly four bore holes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Campara et al. (EP2096335A1); hereinafter, Campara et al. is Campara.

Campara discloses discloses (in fig. 1 and annotated fig. 1) the shaft (4) for a motor vehicle transmission (1), wherein the shaft defines four axial bore holes (holes BH1, BH2, BH3, and BH4) parallel to an axis of rotation (A) of the shaft (4) at a section of the shaft (4), configured for conducting fluid within the shaft (4); and a central axis of each of the four bore holes (holes BH1, BH2, BH3, and BH4) is spaced apart from an axis of rotation (A in annotated fig. 1) of the shaft (4), and a radial distance (r1) between the central axis of at least two (BH1 and BH2) of the four bore holes (BH1, BH2, BH3, and BH4) and the axis of rotation (A) differs from a radial distance (r2) between the central axis of one of the remaining bore holes (BH3, and BH4) of the four bore holes (BH1, BH2, BH3, and BH4) and the axis of rotation (A).
Campara does not disclose the shaft (W) defines exactly four axial bore holes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Campara to have exactly four axial bore holes for the purpose of reducing the number of gears for the benefit of having a simplified transmission with reduced parts since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, Campara discloses (in fig. 1 and annotated fig. 1) the shaft (4) of claim 16, wherein the radial distance (r1) between the central axis of precisely two (BH1 and BH2) of the four bore holes (BH1, BH2, BH3, and BH4) and the axis of rotation (A) is identical. 
Regarding claim 18, Campara discloses (in fig. 1 and annotated fig. 1) the shaft (4) of claim 17, wherein the radial distance (r2) between the central axis of the remaining two (BH3 and BH4) of the four bore holes (BH1, BH2, BH3, and BH4) and the axis of rotation (A) is identical.
Regarding claim 20, Campara discloses (in fig. 1 and annotated fig. 1) the shaft (4) of claim 16, wherein each of at least two of the four bore holes (BH1, BH2, BH3, and BH4) has an identical bore diameter (e.g. BH1 and BH2).
Regarding claim 21, Campara discloses (in fig. 1 and annotated fig. 1) the shaft (4) of claim 20, wherein precisely two of the four bore holes (BH1, BH2, BH3, and BH4) have a first identical bore diameter (e.g. BH1 and BH2), and the remaining two of the four bore holes (BH1, BH2, BH3, and BH4) have a second identical bore diameter (e.g. BH3 and BH4).
Regarding claim 24, Campara discloses (in fig. 1 and annotated fig. 1) a transmission (1) for a motor vehicle, comprising the shaft (4) of claim 16.
Regarding claim 25, Campara discloses (in fig. 1 and annotated fig. 1) the transmission (1) of claim 24, wherein at least one of the four bore holes (BH1, BH2, BH3, and BH4) of the shaft (4) is configured for supplying oil for hydraulic actuation of a clutch (9) of the transmission (1) (para. [00020] discloses switching elements 9. They behave like clutches since they are engaged to change gears, which transmits torque).

    PNG
    media_image1.png
    452
    663
    media_image1.png
    Greyscale

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goleski (US 9194482 B2) in view of Campara.

Regarding claim 26, Goleski discloses the transmission (10 assembly) further comprising a hydrodynamic torque converter (Fig. 4 198) with a torque converter lockup clutch (col. 5, lines 3-6) and an additional clutch (Fig. 2 clutch 68) connected upstream from the torque converter (198).
Goleski does not disclose transmission with the shaft of claim 16.
Campara teaches a transmission with the shaft of claim 16 (see paragraph 7 above) for the purpose of reducing the required installation space and the transmission weight; also makes it possible to transmit high torques (Campara para. [0003]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have swap the transmission of Goleski with the transmission of Campara for the purpose of reducing the required installation space and the transmission weight; also makes it possible to transmit high torques (Campara para. [0003]).

Allowable Subject Matter
Claims 22-23 and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose or render obvious the combination set forth in claims 22, 23, 27, and 30.
In particular, for claim 22, the prior art of record does not disclose or render obvious “wherein the bore diameter of the four bore holes (B1, B2, B3, B4) is inversely proportional to the radial distance (r1, r2) between the central axis of the bore holes (B1, B2, B3, B4) and the axis of rotation (WA)” in combination with other claim limitations. 
In particular, for claim 23, the prior art of record does not disclose or render obvious “wherein the four bore holes (B1, B2, B3, B4) are arranged such that a radially outermost point of each of the four bore holes (B1, B2, B3, B4) is an identical radial distance (r3) from the axis of rotation (WA)” in combination with other claim limitations.
In particular, for claim 27, the prior art of record does not disclose or render obvious “a first of the four bore holes (B1) in the shaft (W) is configured for supplying oil to or for discharging oil from a hydrodynamic path of the torque converter (TC); a second of the four bore holes (B2) in the shaft (W) is configured for supplying lubrication oil to at least one component of the transmission (G); a third of the four bore holes (B3) in the shaft (W) is configured for supplying oil for hydraulic actuation of the additional clutch (KO); and a fourth of the four bore holes (B4) in the shaft (W) is configured for supplying oil for hydraulic actuation of the torque converter lockup clutch (WK)” in combination with other claim limitations. The closest prior art Campara does not disclose supplying oil for lubrication with the above specific connections and there is no rationale or motivation to add those specific connections. 
In particular, for claim 30, the prior art of record does not disclose or render obvious “the transmission (G) of claim 26, wherein the shaft (W) is connected to a turbine wheel (T) of the torque converter (TC)” in combination with other claim limitations. The closest prior art Campara does not disclose the specific connection to the turbine wheel of the torque converter and there is no rationale or motivation to add that specific connection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656